Citation Nr: 1020223	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for low blood sugar.

3.  Entitlement to service connection for syncope, to include 
as secondary to service-connected posttraumatic stress 
disorder (PTSD) (claimed as passing out).

4.  Entitlement to service connection for headaches (claimed 
as sinus headaches).

5.  Entitlement to initial compensable evaluation for 
service-connected right ulnar nerve irritation disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to July 
2005, including service in the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the above-referenced claims.    

In a March 2010 Informal Hearing Presentation, the Veteran's 
accredited representative presented an argument for the 
previously denied claim of entitlement to service connection 
for tinnitus.  For historical purposes, the Veteran's 
tinnitus claim was denied by way of a February 2008 rating 
decision.  There is no indication from the claims file that 
the Veteran filed a Notice of Disagreement as to this issue.  
Thus, the Board construes the March 2010 argument as one of 
whether new and material evidence has been submitted to 
reopen the previously denied service connection claim.  The 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for tinnitus being 
referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issues of  service connection for syncope, to include as 
secondary to PTSD, and headaches being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has a hair loss disorder that is etiologically 
related to the Veteran's military service.

2.  The evidence of record does not show that the Veteran 
currently has a low blood sugar disorder that is 
etiologically related to the Veteran's military service.

3.  The Veteran's service-connected right ulnar nerve 
irritation disability is manifested by mildly diminished 
sensation in the fingers of the right hand, numbness, and 
tingling, which more closely approximates a mild incomplete 
paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hair loss have 
not been met. U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for service connection for a low blood sugar 
disorder have not been met. U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a disability rating of 10 percent disabling, 
and no greater, have been met for service-connected right 
ulnar nerve irritation disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1- 4.3, 4.6, 4.7, 4.41, 4.124a, Diagnostic Code 8516 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in August 2006, the Veteran was notified of 
the information and evidence necessary to substantiate her 
claims.  VA told the Veteran what information she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by the 
August 2006 letter, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating 
or effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of her case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nonetheless, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

As to the issue of a higher initial disability rating for the 
now service-connected right ulnar nerve disability, an 
increased rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She was provided a VA medical examination in November 2006.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303, 3.304.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, the Board notes that 
service connection may also be established under 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1). 

The Board observes that while the Veteran's service personnel 
records reflect her service in Iraq, she has not contended 
that her claimed disorders are manifestations of an 
undiagnosed illness.  Indeed, the claimed low blood sugar 
symptomatology has been associated with a definitive 
diagnosis of hyperglycemia.  With regards to the hair loss 
claim, there is no medical evidence of record indicating any 
clinical findings of a current hair loss condition.  As the 
claimed disorders decided herein have either a definitive 
diagnosis or are without clinical findings of any current 
symptomatology, the provisions of 38 C.F.R. § 3.317 are not 
for application in this case.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Hair Loss

Here, the Veteran claims that she has a hair loss condition 
that is attributable to her military service.  Having 
reviewed the evidence in light of all pertinent laws and 
regulations, the Board finds that the preponderance of the 
evidence is against the claim for service connection in this 
instance.  Thus, the appeal must be denied.


The Veteran's service treatment records were reviewed and are 
negative for reports of hair loss during the Veteran's period 
of active service.  The April 2005 separation report of 
examination shows that clinical evaluation of the skin was 
normal.

The November 2006 VA general medical examination report shows 
that the Veteran reported that she noticed a significant 
amount of hair loss after returning from service in Iraq.  
The physical examination revealed normal skin.  Hair was 
present on the scalp and there was no evidence of bare spots.  
The assessment was hair loss, by history and the examiner 
noted that there was no evidence as per the examination.

The Veteran's private medical records are negative for a 
report of hair loss or a diagnosis related to a hair loss 
disorder.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for a hair loss disability.  The competent 
medical evidence does not show that the Veteran has a current 
diagnosis of a hair loss disability or that she was treated 
for said condition during her period of active service.  
Indeed, the evidence of record is devoid of any objective 
medical findings whatsoever of hair loss.  The Board notes 
that a threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the Board does not even reach the question of 
whether a diagnosed hair loss disorder is related to the 
Veteran's military service.

In this regard, the Board finds highly probative the November 
2006 VA examiner's conclusion.  Based on a physical 
examination of the Veteran and review of the claims file, the 
examiner determined that there was no evidence of hair loss 
indicated during the examination.  This medical determination 
is considered highly probative as it is definitive, based 
upon a complete review of the Veteran's entire claims file, 
and based on the results of the Veteran's clinical 
evaluation.  Accordingly, it is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the VA examiner's determination against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements that she currently 
has a hair loss condition that first manifested during her 
military service.  The Board acknowledges that the Veteran is 
competent, even as a layperson, to attest to factual matters 
of which she has first-hand knowledge, e.g., experiencing 
hair loss.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that lay evidence 
is one type of evidence that must be considered, and that 
competent lay evidence can be sufficient in and of itself.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id. 
 
Although the Veteran is competent to report that she has 
experienced hair loss ever since her military service, the 
Board must still weigh her lay statements against the medical 
evidence of record.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

In making this credibility determination, the Board does not 
find the Veteran's statements concerning a current hair loss 
disorder that began in service to be credible.  The Board 
finds that while the Veteran's report experiencing hair loss 
since service are competent, she made such reports only in 
conjunction with her claim for benefits.  As noted above, the 
service treatment records are negative for any reports of 
hair loss.  The Veteran did report experiencing hair loss 
during the November 2006 VA examination; however the medical 
assessment revealed no evidence of hair loss.  While the 
medical evidence of record following the November 2006 VA 
examination shows extensive treatment for unrelated 
disorders, there are no current reports of hair loss or a 
diagnosed hair loss condition.  Given the preponderance of 
the evidence in its totality, the Veteran's reports of a 
current hair loss condition are not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 
Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self- 
interest, malingering, desire for monetary gain, and witness 
demeanor).

Again, the Board has also considered the Veteran's account of 
experiencing hair loss following her return from Iraq.  
However, even if her account is true, as discussed above, the 
claims file is negative for any objective evidence of a 
current hair loss disorder.  Ultimately, there is no basis to 
grant the claim for service connection in this instance.  

For the Board to conclude that the Veteran currently has a 
hair loss disorder that is related to service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements in support 
of her claim that she experiences hair loss as a result of 
her military service.  While she is certainly competent to 
describe the extent of her current symptomatology and her 
military experiences, there is no evidence that she possesses 
the requisite medical training or expertise necessary to 
render her competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which fails to show 
a currently diagnosed hair loss condition, than the Veteran's 
own statements in support of her claim.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
hair loss.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

Low Blood Sugar

Here, the Veteran contends that she currently has low blood 
sugar related to her military service.  She asserts that her 
condition first manifested while she was on active duty.  
Having reviewed the evidence and all pertinent regulations, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection in this instance, 
and the claim must be denied.

The Veteran's service treatment records have been associated 
with the claims file and are negative for a low blood sugar 
condition.  An August 2004 service treatment record reflects 
that a clinical examination of the Veteran was negative for 
diabetes mellitus.  The April 2005 separation report of 
medical examination is negative for any clinical associated 
with a low blood sugar disorder.  In the associated April 
2005 separation report of medical history, the Veteran denied 
ever having high or low blood sugar.

In support of her claim, the Veteran submitted laboratory 
reports from I.A.C.H, a military hospital, which show that 
she was evaluated during a period of what appears to be 
reservist service.  A January 2006 report shows that her 
glucose level was 65, with a normal range reported as 70 to 
110.  A February 2006 lab result show that her glucose was 
77, with a normal range reported as 70 to 110.

The Veteran's VA medical records for the period following 
separation have been associated with the claims.  These 
records reflect treatment for unrelated conditions and are 
negative for a diagnosed low blood sugar disorder.  

The Veteran underwent a VA general examination in November 
2006, at which time the claims file was reviewed.  She stated 
that she was told she may have diabetes in March 2005, as her 
blood sugar was low.  She indicated that she did not use 
hypoglycemic medication or insulin and that she did not check 
her blood sugar.  Diagnostic test results revealed that her 
hemoglobin A1C was 5.3 percent.  The examiner stated that a 
reference range less than 6 indicates a non-diabetic range.  
The urinalysis was unremarkable.  Random blood sugar was 
reported as 105 mg per dL, with a reference range of 74 to 
106 reported as normal.  The assessment was no evidence of 
diabetes mellitus or low blood sugar as per the examination.  

In August 2008, the Veteran was evaluated by a private 
examiner following reports of dizziness and blurred vision.  
Following a clinical examination, she was diagnosed with 
hyperglycemia, elevated blood sugar without a diagnosis of 
diabetes.  She was referred for additional testing to assess 
her blood sugar, however there is no indication that the 
additional testing was completed.

Having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for low blood sugar.    Accordingly, the 
appeal must be denied.



The Veteran's April 2005 separation report of medical 
examination, which was completed approximately three months 
prior to separation, is highly probative as to the Veteran's 
condition at the time nearest her release from active duty, 
as it was generated with the specific purpose of ascertaining 
the veteran's then-physical condition, as opposed to her 
current assertion which is proffered in an attempt to secure 
VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1993) (observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of reasons for the Board's decision).  The April 
2005 separation report of medical examination is entirely 
negative for any symptoms associated with a blood sugar 
disorder and weighs heavily against the claim.  Indeed, on 
the associated separation report of medical history, the 
Veteran denied ever having high or low blood sugar.  The 
weight of the service treatment records, including the April 
2005 separation report of medical examination, is greater 
than subsequent private medical treatment records based on a 
history provided by the Veteran.  

The Board also notes that the medical evidence does not show 
a definitive diagnosis of hyperglycemia, without a diagnosis 
of diabetes, until August 2008, which is nearly three years 
after the Veteran's separation from active service.  The 
Board notes that evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
active duty service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

Moreover, the evidence is devoid of any medical opinions that 
relate the Veteran's hyperglycemia diagnosis to her period of 
active service.  Indeed, there is no evidence to suggest that 
her blood sugar disorder was related to an in-service 
occurrence or injury.  The only contentions that her disorder 
is related to her period of active service come from the 
Veteran's own assertions.  While the Board is sympathetic to 
the Veteran's own statements and believes that she is 
competent to report her current symptomatology, there is no 
evidence that she possess the requisite medical training or 
expertise necessary to render her competent to offer evidence 
on matters such as medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Essentially, the record is negative for any 
objective evidence that shows that the Veteran's condition is 
related to her military service.  

The Board has considered the Veteran's assertions that she 
has a low blood sugar condition that arose in active service.  
As noted above, a Veteran's lay statements may be competent 
to support a claim for service connection where the events or 
the presence of disability or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 
F.3d 1331.  However, a low sugar blood condition is not a 
disability subject to lay diagnosis.  While some symptoms of 
the disorder may be reported by a layperson, the diagnosis 
requires medical training.  The Veteran does not have the 
medical expertise to diagnose herself with a low blood sugar 
disorder, nor does she have the medical expertise to provide 
an opinion regarding etiology.   Thus, the Veteran's lay 
assertions are not competent or sufficient in this instance.  
Jandreau, 492 F.3d 1372.

Given the absence of medical evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has a low blood sugar disorder that was incurred as a result 
of her period of active service would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the 
claim for service connection must be denied.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for low blood sugar.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, concerning the claim for the right ulnar nerve 
disability, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).


Words such as "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Right Ulnar Nerve Irritation Disability

The Veteran contends that she is entitled to an initial 
compensable disability rating for right ulnar nerve 
irritation disability.  For historical purposes, the Veteran 
was granted service connection in an August 2007 rating 
decision.  A noncompensable disability rating was assigned 
under Diagnostic Code 8516, effective as 
of July 3, 2005.  The Veteran contends that her disability is 
more severe than what is reflected by the currently assigned 
noncompensable rating.  

Diagnostic Code 8516 provides ratings for paralysis of the 
ulnar nerve.  Diagnostic Code 8516 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 40 percent disabling on the 
major side and 30 percent on the minor side.  Complete 
paralysis of the ulnar nerve, the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened, is rated 60 percent 
disabling on the major side and 50 percent on the minor side.  
38 C.F.R. § 4.124a.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

The Veteran was afforded a VA general medical examination in 
November 2006.  she reported having numbness in her right 
hand in certain positions, with the numbness occurring more 
in the fourth and fifth fingers.  It was noted that the 
Veteran wore a brace.  She described the occasional sensation 
of pins and needles sticking in her hand.  She reported that 
her right hand was slightly more swollen than her left hand.  
According to the Veteran, her hand numbness increased with 
repetitive movements.  She stated that she was able to 
perform activities of daily living without any problems and 
that she was able to use her right hand.  The physical 
examination revealed no atrophy of the intrinsic hand muscles 
and an intact hand grip.  Monofilament sensation was 
minimally decreased in the Veteran's fourth and fifth 
fingers, as compared to the rest of the hand.  The nerve 
conduction studies of the right upper extremity revealed 
normal motor and sensory conduction studies of the right 
median and ulnar nerves, without evidence of carpal tunnel 
syndrome or ulnar neuropathy.  

In support of her claim, the Veteran submitted an April 2009 
letter from her private physician, Dr. R.G.B.  Dr. R.G. B. 
indicated that the Veteran suffers from a post nerve injury 
of her right arm.  There was no information provided as to 
the severity and extent of her current right ulnar nerve 
disability.  

The Veteran described her right upper extremity 
symptomatology during the September 2009 Travel Board 
hearing.  She was noted to have a brace on her upper right 
arm, which she indicated was given to her while she was on 
active duty.  She indicated that her right upper arm mobility 
was limited with use of the brace.  The Veteran stated that 
she wore the brace during the day and that she was able to 
take it off at night.  She stated that she had difficulty 
typing.  She also testified that she could not use her arm to 
lift weights, drive, talk on a cell phone, or perform 
"normal" activities.  

Having reviewed the evidence of record and all pertinent 
laws, the Board finds that 10 percent disability rating is 
warranted for the Veteran's service-connected right ulnar 
nerve irritation disability.  As noted above, a 10 percent 
rating is warranted for mild incomplete paralysis under 
Diagnostic Code 8516.  Thus, the Veteran shall be granted an 
increased 10 percent disability rating allowable under this 
diagnostic code.

Here, the evidence of record, to include the medical evidence 
and the Veteran's credible testimony, reflect that the 
Veteran's disability is manifested by numbness, a tingling 
sensation, and occasional swelling that affects her ability 
to perform daily activities.  The November 2006 VA 
examination report shows that she was found to have minimally 
diminished sensation in the fingers of her right hand.  
Moreover, the Veteran testified during the September 2009 
Travel Board hearing that she has difficulty driving, holding 
a cell phone, lifting weights, and performing daily 
activities.  During the hearing, she was noted to wear a 
brace that would likely restrict the mobility of the right 
arm.  In this regard, the Veteran is competent to provide 
evidence of her current symptoms.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the Board finds the Veteran's testimony 
to be credible.  Overall, the evidence of record indicates 
that the Veteran's right ulnar nerve irritation disability is 
characterized by mild symptoms which impact her daily 
functioning.  Thus, resolving all reasonable doubt in favor 
of the Veteran, the Board finds that the evidence of record 
supports an increased rating of 10 percent for the Veteran's 
right ulnar nerve irritation disability.

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 8516.  However, the objective 
medical evidence indicates that the Veteran's disability is 
wholly sensory in nature and presents no more than mild 
incomplete paralysis.  Specifically, the November 2006 VA 
examination report shows normal motor and sensory condition 
studies of the right median and ulnar nerve, no atrophy of 
the hand, and an intact hand grip.  There is no objective 
medical evidence indicating that the Veteran's disability is 
characterized by a moderate incomplete paralysis of the right 
upper extremity to warrant the next higher, 20 percent 
disability rating.



The Board has also considered whether a rating in excess of 
10 percent is warranted under a different diagnostic code 
pertaining to a peripheral nerve disability.  In reviewing 
the rating schedule pertaining to diseases of the peripheral 
nerves, however, the Board does not find that any other 
diagnostic code is applicable.  See 38 C.F.R. § 4.124.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the Veteran's disability 
warranted a rating disability higher than 10 percent 
disabling.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  In the present case, the current 
Diagnostic Code adequately contemplates the Veteran's 
symptoms of pain and restricted mobility as there is no 
evidence of unusual factors such as marked interference with 
employment or frequent hospitalizations.  Therefore, referral 
for the assignment of an extra-schedular disability rating is 
not warranted.


ORDER

Service connection for hair loss is denied.

Service connection for a low blood sugar disorder is denied.

Entitlement to a 10 percent disability rating for right ulnar 
nerve irritation disability is granted, subject to the laws 
and regulations governing monetary awards.  


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's remaining claims.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that she is afforded every possible consideration.  
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).

Syncope

Here, the Veteran claims that she currently has syncope that 
is related to her period of active service.  The Veteran's 
service treatment records show that in December 2002 the 
Veteran reported that she passed out; she stated that she had 
begun to menstruate that same day and had also given blood 
the day prior.  The assessment was fainting (light headed).  
A May 2004 service treatment record reflects that the Veteran 
reported having recurrent dizziness that worsened with 
physical activity.  The Veteran stated that she had similar 
symptoms while stationed in Iraq.  The assessment was "N N 
lightheadedness."  The April 2005 separation medical 
examination report does not reflect a report or diagnosis of 
syncope. 

In November 2006, the Veteran underwent a VA general medical 
examination.  The claims folder was reviewed by the examiner 
in conjunction with the examination.  The associated 
examination report is negative for any reports of dizziness 
or fainting episodes.  No diagnosis was provided regarding 
the Veteran's syncope claim and no opinion was offered as to 
whether the claimed syncope disorder was related to the 
Veteran's military service.  

Associated with the claims file is an August 2008 private 
medical progress notes, completed by M.L.G., M.D., 
F.A.A.F.P., showing that the Veteran was evaluated on two 
consecutive days following reports of dizziness, blurred 
vision, and lightheadedness.  The physical examination was 
noncontributory.  The assessment was generalized anxiety 
disorder and the examiner referred her for a neurology 
consult.  Dr. M.L.G. indicated that she informed the Veteran 
of her belief that "they are not going to find anything that 
adequately explains her issues," as the doctor believed that 
the Veteran was actually having panic attacks and probably 
depression.  

A September 2008 letter from G.C.M., M.D. shows that the 
Veteran underwent a neurology examination due to episodes of 
dizziness and migraines.  She reported having dizzy spells 
for the past six months.  Following an examination, the 
Veteran was diagnosed with migraine syndrome.  The doctor 
stated that some of the symptoms of dizziness appeared to be 
prodrome or aura of migraine.  

In support of her claim, the Veteran submitted an April 2009 
letter from her private physician, R.G.B., D.O., which 
summarized the dates and nature of her medical treatment.  
Dr. R.G.B. stated that the Veteran was first seen in October 
2008 for reports of dizziness, inability to focus, and head 
pressure.  At that time, she was diagnosed with migraine 
cephalgia, probably ocular migraine.  She was noted to have 
panic attacks in October 2008.  

During the September 2009 Travel Board hearing the Veteran 
testified as to her current symptomatology.  She indicated 
that she had not been diagnosed with diabetes mellitus, type 
II, but that she just had low blood sugar.  The Veteran 
testified that her doctor called her episodes panic attacks.  
It was noted during the hearing that the Veteran is currently 
service-connected for posttraumatic stress disorder (PTSD).  
The Veteran discounted the notion that her episodes could be 
related to her service-connected PTSD because during an 
attack she has dizziness that is alleviated by consuming 
products containing sugar.

In light of the foregoing, the Board finds that additional 
development is needed with regards to the Veteran's syncope 
claim.  The Board notes that assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  The evidence of record 
shows that the Veteran had episodes of passing out during her 
military service and that she has had episodes of dizziness 
following separation.  However, there is no medical opinion 
of record regarding whether her current condition is related 
to her military service.  Moreover, the medical evidence 
includes diagnoses that have related the episodes of 
dizziness to panic attacks and a migraine disorder.  So it is 
unclear from the current record as to the etiology of the 
claimed syncope disorder.  Thus, an additional medical 
examination is needed to for the Veteran's syncope disorder 
so that a medical opinion may rendered regarding the etiology 
of the claimed condition.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In addition to the argument for direct service connection, 
the Board notes that a review of the medical evidence of 
record has raised an alternative argument for entitlement to 
service connection for syncope on a secondary basis.  
Specifically, the medical evidence raises the question of 
whether the Veteran is entitled to service connection for 
syncope, to include as due to the service-connected PTSD 
disability.  In this regard, the Board notes that in addition 
to direct service connection, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  VA policy allows for a 
broad interpretation of submissions for claims for benefits, 
and a broad reading of this medical record, and based on the 
nature of the Veteran's psychiatric condition, suggests that 
the Veteran's syncope may possibly be related to her service-
connected PTSD.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).  Thus, on remand, the RO should adjudicate whether 
the Veteran is entitled to service connection for a syncope 
disorder, as secondary to the service-connected PTSD. 

Headaches

Here, the Veteran contends that she has sinus headaches 
related to her military service.  She indicated that she has 
headaches that are like migraines, constant sinus drainage, 
and constant sinus infections.  Having reviewed the evidence 
of record, the Board finds that additional development is 
needed with regards to this issue.  

The Veteran's service treatment records are negative for 
treatment for a sinus condition or headaches.  The April 2005 
separation report of medical examination reveals that the 
clinical examination of the head, nose, sinus, and eyes was 
normal.  The Veteran denied ever having ear, nose, or throat 
trouble on the associated separation report of medical 
history.

A review of the claims file reveals that the medical evidence 
currently of record is inadequate with which to decide the 
Veteran's claim.  During the November 2006 VA general medical 
examination, the Veteran reported having a history of chronic 
nasal congestion, rhinorrhea, and facial pressure.  She 
reported having recurrent headaches since 2003.  Following 
the physical examination and X-ray of the sinuses, the 
diagnosis was "chronic rhinitis, which the Veteran refers to 
as sinusitis and chronic myofacial headaches[.]"  However, 
no opinion was provided with regards to whether the diagnosed 
disorder was related to the Veteran's military service.  
Moreover, the examiner failed to discuss the Veteran's claim 
of continuity of headache symptomatology since 2003.  

Associated with the claims file are medical evidence showing 
a diagnosed headache disorder and sinus condition.  A 
September 2008 letter form Dr. G.C.M. shows that the Veteran 
was diagnosed with migraine syndrome.  A September 2008 
private radiology report showing that the impression on a 
computed tomography (CT) study of the head  was "mucosal 
retention cyst in the sphenoid sinus, otherwise unremarkable 
CT of the head without contrast."  The April 2009 letter 
from Dr. R.G.B. indicates that the Veteran was treated for 
headaches and a sinus condition.  The letter reflects that in 
October 2008 she was diagnosed with migraine cephalgia, 
probably ocular migraine.  Dr. R.G.B. stated that the Veteran 
was treated for acute sinusitis in December 2008, which had a 
rather uneventful resolution.  

In light of the foregoing, the Board finds that additional 
development is necessary to properly assess the nature and 
etiology of the Veteran's headache disorder.  While the 
medical evidence of record shows a diagnosed headache 
disorder, there is no medical opinion currently of record as 
to the etiology of the Veteran's claimed condition.  In light 
of this, and coupled with the Veteran's competent reports of 
continuity of headache symptoms during her military service 
and following separation, the Board finds that an additional 
VA examination is needed.  Again, the Board notes that 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board 
needs additional information in order to make a determination 
as to whether the Veteran's current headache diagnosis is 
related to her military service.  As such, on remand, the 
Veteran should be scheduled for a VA examination so that a 
medical opinion can be obtained regarding whether any 
diagnosed headache disorder is related to her military 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of the 
claimed syncope disorder.  The entire 
claims file and a copy of this Remand must 
be reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail. 
 
The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
any diagnosed syncope condition is related 
to any documented in-service episodes, to 
include the December 2002 report of 
passing out and the May 2004 report of 
dizziness, or whether the condition is 
otherwise related to the Veteran's 
military service.  In so opining, the 
examiner is asked to discuss the Veteran's 
report of a continuity of symptomatology 
since her separation from active duty. 
 
Additionally, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any syncope condition found to be 
present is caused by, or is a symptom of, 
the Veteran's service-connected PTSD 
disability.   
 
A complete rationale for any opinion 
expressed should be provided in a legible 
report.  It is requested that the examiner 
consider and reconcile any additional 
opinions and diagnoses of record, or any 
contradictory evidence regarding the 
above.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion cannot be 
reached. 

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
current headache disorders.  The entire 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner prior to conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail. 
 
The examiner is asked to identify all 
headache disorders found to be present.  
For any current diagnoses made, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (probability of 50 percent or greater) 
that any of the diagnosed disorders is 
related to the Veteran's military service.  
In doing so, the examiner should 
acknowledge the Veteran's report of 
headaches in service and since service.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  It is 
requested that the examiner consider and 
reconcile any additional diagnoses of 
record or any contradictory evidence 
regarding the above.  If the examiner is 
unable to provide an opinion without 
resort to mere speculation, he or she 
should so indicate and explain why an 
opinion can not be rendered. 

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection for syncope and headaches.  If 
the benefits sought on appeal remain 
denied, provide the Veteran and her 
representative with a Supplemental 
Statement of the Case and afford and 
adequate time to respond thereto before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


